 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERNATIONAL LONGSHOREMEN'S AND WAREHOUSEMEN'SUNION ANDLOCAL 19, INTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'SUNIONandCLARENCE PURNELLandALBERT G. CRUMWATERFRONTEMPLOYERSOF WASHINGTON,AND ITS EMPLOYER MEMBERSandALBERT G. CRUMandCLARENCEPURNELLLUOKENBACH STEAMSHIPCOMPANY, INC.andCLARENCE PURNELLALASKA STEAMSHIPCOMPANYandCLARENCE PURNELLROTHSCHILD-INTERNATIONALSTEVEDORINGCOMPANYandCLARESK7HPURNELLALASKA TERMINALANDSTEVEDORINGCo.andCLARENCE PURNELLTAIT STEVEDORING Co., INC.,andCLARENCE PURNELL.Canes Nos.19-CB-,38,19-CB-62,19-CA-220,19-CA-:e29,19-CA-227,19-CA-028, 19-CA--230, 19-CA-256, and 19-CA257.November 4, 1952Notice to Show Cause Why a Supplemental Decision and OrderAmending and Clarifying Certain Findings in the Decision andOrder of February 26,1952,Should Not IssueOn February 26, 1952, the Board issued its Decision and Order inthis case in which it considered the Respondent WEW's contention,among others, that there was a procedural bar to consideration of somuch of the complaint as was based upon its participation in theexecution and effectuation of the unlawful preferential dispatchclauses of theCoastagreement.This contention was predicated uponan argument that the act of "executing" the portion of the agreementattacked by the complaint was consummated either on or about No-vember 25, 1948, when the parties thereto orally affirmed it, or onDecember 6, 1948, when it was made effective; that hence,as no chargewas filed and served within 6 months of either of these dates, thepertinent complaint allegations were barred under the provisions ofSection 10 (b) of the Act. In finding no merit to the Respondent'sposition in this respect, the Board relied, in part, upon a finding thatthe completeCoastagreement was formally signed and executed inFebruary 1949-a date well within the 6-month period preceding thefiling and service of the charge made by complainant Crum on June14, 1949.The record establishes, however, that thecomplete Coast agreementwas not formally signed and executed untilFebruary 1950.Whilethis error now removes one of the grounds on which the Board reliedin resolving the Section 10 (b) issue raised by WEW, it doesnot affect.101 NLRB No. 53. LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION195the Board's ultimate finding on that point.The Board deems it neces-sary, however, in order to eliminate any possible ambiguity as to thebasis of its decision, to clarify and amend its findings in this respect.The Board therefore notifies the parties that it proposes to issue thefollowing Supplemental Decision and Order Amending and Clarify-ing Certain Findings in the Decision and Order of February 26, 1952,unless within 20 days from the issuance of this notification, any ofthe parties to this proceeding shows good cause why such Supple-mental Decision and Order should not issue.Supplemental Decision and Order Amendingand Clarifying Cer-tain Findings in the Decision and Orderof February26, 1952IT Is HERESY ORDERED that the Decision and Order in the above-entitled case, which issued February 26, 1952, be, and thesameherebyis, amended by deleting the fourth paragraph under section "A" ofthe said Decision and Order, and substituting therefor the following :More specifically, as to the Coast agreement, the RespondentWEW urges that its unfair labor practice, if any, of "executing"the unlawful preferential hiring contract was committed on orabout November 25, 1948, when the parties thereto orally affirmedit or, at the latest, on December 6, 1948, when it became effective,and that hence the charge filed by Crum on June 14, 1949, wasclearly "untimely."The Trial Examiner rejected this contentionupon findings,inter alia,that "execution" of the provisions of theCoast agreement here under attack took place on December 17,1948.For, on that date (which preceded the filing and serviceof the June 14, 1949, Crum charges by less than 6 months) awritten memorandum of so much of the agreement as includedthe provisions in question was initialled for and on behalf of theparties, of which Respondent WEW was one.We agree with the Trial Examiner's conclusion that Crum'sJune 14, 1949, charges permit consideration of so much of thecomplaintas ispredicated upon Respondent WEW's executionor making of the portions of the Coast agreement.For we aresatisfied that the initialing of the written memorandum of theagreement on December 17, 1948, was a formal act of executionwhich give rise to a cause of action based upon the making orexecution of the provisions of the contract alleged to be unlaw-ful'"We hold, therefore, as did the Trial Examiner, that thereis no procedural bar to our finding that WEW committed an unfair4' This is so irrespective of whether any earlier or later act of further affirmation orratification of the contract by or on behalf of WEW may also have given rise to a causeof action against it for its participation in the making or execution of this contract.242305-53-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practice by its executionand effectuationof the unlawfulpreference clauses of the Coast Agreement .4bMEMBERSMulmocK and PETERSON took no part in the considerationof the above Notice to Show Cause Why a Supplemental Decision andOrder Amending and Clarifying Certain Findings in the Decisionand Order of February 26,1952, Should Not Issue.4bWe note that,in any event,the continued existence of the unlawful preferential hiringcontract and its enforcement at all times here material is in itself sufficient to supportan order prohibiting WEW from giving the unlawful portions of the contract any furthereffect, and from renewing, extending,or entering into any like or related agreement.See e. g.N. L. R.B. v. Gaynor NewsCo., 147 F. 2d 719(C. A. 2) ;FederalStores,Inc.,91 NLRB 647, 657.RENO OIL COMPANYandOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONER.Case No. 16-RC-1073.November4,1952Supplemental Decision and OrderPursuant to a Decision and Direction of Election 1 issued by theBoard on August 7, 1952, an election by mail ballot was conductedbeginning August 25 and ending September 8, 1952, under the direc-tion and supervision of the Regional Director for the SixteenthRegion.Upon completion of the election, the parties were furnishedwith a tally of ballots, showing that of approximately 76 eligiblevoters, 66 cast ballots, of which 28 were for and 29 against the Peti-tioner, 7 were challenged by the Petitioner, and 2 were void.On September 15, 1952, the Employer filed objections to the Boardagent's action in voiding one ballot and not counting that ballot.OnSeptember 16, 1952, the Petitioner filed objections to conduct affect-ing the results of the election.On September 29, 1952, the RegionalDirector, after investigation, issued and duly served upon the partiesa report on challenged ballots and objections to election in which herecommended that the Petitioner's challenges to all seven ballots besustained, that the Employer's objections to the voiding of one ballotand the Petitioner's objections to the results of the election be over-ruled, and that the Board dismiss the petition.The Petitioner filed timely exceptions to the Regional Director'sreport, alleging that the Employer had continued to electioneer byletter during the period of the mail balloting, and that the letteridentified the Regional Director as being in opposition to the Peti-tioner.The Employer filed answers to the Petitioner's objections tothe election.The Regional Director stated in his report that the Employer maileda letter to its employees dated August 23, 1952, to which was attached3Not reported in printed volumes of Boarddecisions.101 NLRB No. 57.